

EXHIBIT 10.2


SHUTTERSTOCK, INC.
 
AMENDED AND RESTATED 2012 OMNIBUS EQUITY INCENTIVE PLAN
 
RESTRICTED STOCK UNIT AWARD AGREEMENT FOR CANADIAN EMPLOYEES
 
Unless otherwise defined herein, the capitalized terms used in this Restricted
Stock Unit Award Agreement (the “Award Agreement”) shall have the meanings
ascribed to them in the Shutterstock, Inc. Amended and Restated 2012 Omnibus
Equity Incentive Plan (the “Plan”).
 
I.                                        NOTICE OF RESTRICTED STOCK UNIT GRANT
 
Participant Name:
 
Address:
 
You have been granted an Award of Restricted Stock Units, subject to the terms
and conditions of the Plan and this Award Agreement, as follows:
 
Grant Number
 
 
 
 
 
Date of Grant
 
 
 
 
 
Vesting Commencement Date
 
 
 
 
 
Number of Restricted Stock Units
 
 
 
 
 
Vesting Schedule
 
 

 
In the event Participant ceases to be a Service Provider (or gives or is given
notice of such termination) for any or no reason before Participant vests in the
Restricted Stock Unit, the Restricted Stock Unit and Participant’s right to
acquire any Shares hereunder or the cash equivalent of all or some portion of
such Shares, as determined by the Administrator in its sole discretion, will
immediately terminate.
 
By Participant’s acknowledgment on the UBS website and the signature of the
representative of Shutterstock, Inc. (the “Company”) below, Participant and the
Company agree that this Award of Restricted Stock Units is granted under and
governed by the terms and conditions of the Plan and this Award Agreement,
including the Terms and Conditions of Restricted Stock Unit Grant (and any
country-specific addendum thereto), attached hereto as Exhibit A, all of which
are made a part of this document.  Participant has reviewed the Plan and this
Award Agreement in their entirety, has had an opportunity to obtain the advice
of counsel prior to executing this Award Agreement and fully understands all
provisions of the Plan and Award Agreement.  Participant hereby agrees to accept
as binding, conclusive and final all decisions or interpretations of the
Administrator upon any questions relating to the Plan and Award Agreement. 
Participant further agrees to notify the Company upon any change in the
Participant’s residence address.
 
 
SHUTTERSTOCK, INC.
 
 







--------------------------------------------------------------------------------




 
 
By:
 
 
Title:
 
 









 
EXHIBIT A
 
TERMS AND CONDITIONS OF RESTRICTED STOCK UNIT GRANT
 
1.                                      Grant.  The Company hereby grants to the
individual named in the Notice of Grant attached as Part I of this Award
Agreement (the “Participant”) under the Plan an Award of Restricted Stock Units,
subject to all of the terms and conditions in this Award Agreement and the Plan,
which is incorporated herein by reference.  Subject to Section 18 of the Plan,
in the event of a conflict between the terms and conditions of the Plan and the
terms and conditions of this Award Agreement, the terms and conditions of the
Plan will prevail.
 
2.                                      Company’s Obligation to Pay.  Each
Restricted Stock Unit represents the right to receive a Share, or the cash
equivalent thereof, as determined by the Administrator in its sole discretion,
on the date it vests.  Unless and until the Restricted Stock Units will have
vested in the manner set forth in Section 3, Participant will have no right to
settlement of any such Restricted Stock Units.  Prior to actual settlement of
any vested Restricted Stock Units, such Restricted Stock Unit will represent an
unsecured obligation of the Company, payable (if at all) only from the general
assets of the Company.  Any Restricted Stock Units that vest in accordance with
Sections 3 or 4 will be settled in whole Shares, or the cash equivalent of some
or all of such Shares, as determined by the Administrator in its sole
discretion, subject to Participant satisfying any applicable tax withholding or
other obligations as set forth in Section 7.  Subject to the provisions of
Section 4, such vested Restricted Stock Units will be paid in Shares and/or
cash, as determined by the Administrator, as soon as practicable after vesting,
but in each such case no later than two and one-half (2½) months from the end of
the Company’s tax year that includes the vesting date.  In addition to the
foregoing, no vested Restricted Stock Units shall be paid later than the end of
the calendar year that includes the third anniversary of the Date of Grant.
 
3.                                      Vesting Schedule.  Except as provided in
Section 4, and subject to Section 5, the Restricted Stock Units awarded by this
Award Agreement will vest in accordance with the vesting provisions set forth in
the Notice of Grant.  Restricted Stock Units scheduled to vest on a certain date
or upon the occurrence of a certain condition will not vest in Participant in
accordance with any of the provisions of this Award Agreement, unless
Participant will have been continuously a Service Provider from the Date of
Grant until the date such vesting occurs.  Service Provider status will end on
the day that notice of termination is provided (whether by the Company or Parent
or Subsidiary for any reason or by Participant upon resignation) and will not be
extended by any notice period that may be required contractually or under
applicable local law.  Notwithstanding the foregoing, the Administrator (or any
delegate) shall have the sole discretion to determine when Participant is no
longer providing active service for purposes of Service Provider status and
participation in the Plan.
 
4.                                      Administrator Discretion.  The
Administrator, in its discretion, may accelerate the vesting of the balance, or
some lesser portion of the balance, of the unvested Restricted Stock Units at
any time, subject to the terms of the Plan.  If so accelerated, such Restricted
Stock Units will be considered as having vested as of the date specified by the
Administrator.
 
Notwithstanding anything in the Plan or this Award Agreement to the contrary, if
the vesting of the balance, or some lesser portion of the balance, of the
Restricted Stock Units is accelerated in connection with Participant’s
termination as a Service Provider (provided that such termination is a
“separation from service” within the meaning of Section 409A, as determined by
the Company), other than due to death, and if (x) Participant is a







--------------------------------------------------------------------------------




“specified employee” within the meaning of Section 409A at the time of such
termination as a Service Provider and (y) the payment of such accelerated
Restricted Stock Units will result in the imposition of additional tax under
Section 409A if paid to Participant on or within the six (6) month period
following Participant’s termination as a Service Provider, then the settlement
of such accelerated Restricted Stock Units will not occur until the date six
(6) months and one (1) day following the date of Participant’s termination as a
Service Provider, unless the Participant dies following his or her termination
as a Service Provider, in which case, the Restricted Stock Units will be settled
in Shares and/or cash as soon as practicable following his or her death.  It is
the intent of this Award Agreement to comply with the requirements of
Section 409A so that none of the Restricted Stock Units provided under this
Award Agreement or Shares and /or cash issuable thereunder will be subject to
the additional tax imposed under Section 409A, and any ambiguities herein will
be interpreted to so comply.  For purposes of this Award Agreement,
“Section 409A” means Section 409A of the Code, and any proposed, temporary or
final Treasury Regulations and Internal Revenue Service guidance thereunder, as
each may be amended from time to time.
 
5.                                      Forfeiture upon Termination of Status as
a Service Provider.  Notwithstanding any contrary provision of this Award
Agreement, the balance of the Restricted Stock Units that have not vested as of
the time notice is provided (whether by Participant or the Company or Parent or
Subsidiary) of Participant’s termination as a Service Provider for any or no
reason and Participant’s right to acquire any Shares and/or cash hereunder will
immediately terminate.
 
6.                                      Death of Participant.  Any distribution
or delivery to be made to Participant under this Award Agreement will, if
Participant is then deceased, be made to the administrator, liquidator or
executor of Participant’s estate.  Any such transferee must furnish the Company
with (a) written notice of his or her status as transferee, and (b) evidence
satisfactory to the Company to establish the validity of the transfer and
compliance with any laws or regulations pertaining to said transfer.
 
7.                                      Withholding of Taxes.  Regardless of any
action the Company or Participant’s employer (the “Employer”) takes with respect
to any or all applicable national, local, or other tax or social contribution,
withholding, required deductions, or other payments, if any, that arise upon the
grant or vesting of the Restricted Stock Units or the holding or subsequent sale
of Shares, and the receipt of dividends, if any (“Tax-Related Items”),
Participant acknowledges and agrees that the ultimate liability for all
Tax-Related Items legally due by Participant is and remains Participant’s
responsibility and may exceed the amount actually withheld by the Company or the
Employer.  Participant further acknowledges that the Company and the Employer
(a) make no representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of the Restricted Stock Units,
including grant or vesting, the subsequent sale of Shares acquired under the
Plan, and the receipt of dividends, if any; and (b) does not commit to and is
under no obligation to structure the terms of the Restricted Stock Units or any
aspect of the Restricted Stock Units to reduce or eliminate Participant’s
liability for Tax-Related Items, or achieve any particular tax result.  Further,
if Participant has become subject to tax in more than one jurisdiction between
the date of grant and the date of any relevant taxable event, Participant
acknowledges that the Company and/or the Employer (or former employer, as
applicable) may be required to withhold or account for Tax-Related Items in more
than one jurisdiction. Notwithstanding any contrary provision of this Award
Agreement, no certificate representing the Shares will be issued and no cash
will be paid to Participant, unless and until satisfactory arrangements (as
determined by the Administrator) will have been made by Participant with respect
to the payment of any Tax-Related Items which the Company determines must be
withheld with respect to the Restricted Stock Units.
 
On each vesting date (or other date or time at which the Company is required to
withhold Tax-Related Items), the Company will retain from the Shares otherwise
issuable on such date a number of Shares having a fair market value (as
determined by the Company in its sole discretion) equal to the Company’s minimum
statutory withholding obligation with respect to Tax-Related Items. If the
Company is unable to retain sufficient Shares to satisfy such Tax-Related Items,
the Participant acknowledges and agrees that the Company or an affiliate of the
Company has the right to deduct from payments of any kind otherwise due to the
Participant any national, state, local or other taxes of any kind required by
law to be withheld for Tax-Related Items relating to the vesting of the
Restricted Stock Units. If Participant fails to make satisfactory arrangements
for the payment of any required Tax-Related Items hereunder at the time any
applicable Restricted Stock Units otherwise are scheduled to vest pursuant







--------------------------------------------------------------------------------




to Sections 3 or 4, Participant will permanently forfeit such Restricted Stock
Units and any right to receive Shares and/or cash thereunder and the Restricted
Stock Units will be returned to the Company at no cost to the Company.
 
8.                                      Rights as Stockholder.  Neither
Participant nor any person claiming under or through Participant will have any
of the rights or privileges of a stockholder of the Company in respect of any
Shares deliverable hereunder unless and until, and only to the extent that,
certificates representing Shares will have been issued, recorded on the records
of the Company or its transfer agents or registrars, and delivered to
Participant.  After such issuance, recordation and delivery, Participant will
have all the rights of a stockholder of the Company with respect to voting such
Shares and receipt of dividends and distributions on such Shares.
 
9.                                      No Guarantee of Continued Service or
Grants.  PARTICIPANT ACKNOWLEDGES AND AGREES THAT THE VESTING OF THE RESTRICTED
STOCK UNITS PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED ONLY BY CONTINUING
AS A SERVICE PROVIDER AT THE WILL OF THE COMPANY (OR THE PARENT OR SUBSIDIARY
EMPLOYING OR RETAINING PARTICIPANT) AND NOT THROUGH THE ACT OF BEING HIRED,
BEING GRANTED THIS AWARD OF RESTRICTED STOCK UNITS OR ACQUIRING SHARES OR CASH
HEREUNDER.  PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT THIS AWARD
AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET
FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED
ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT
ALL, AND WILL NOT INTERFERE IN ANY WAY WITH PARTICIPANT’S RIGHT OR THE RIGHT OF
THE COMPANY (OR THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT) TO
TERMINATE PARTICIPANT’S RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH OR
WITHOUT CAUSE.
 
Participant also acknowledges and agrees that: (a) the Plan is established
voluntarily by the Company, it is discretionary in nature and it may be
modified, amended, suspended or terminated by the Company at any time; (b) the
grant of Restricted Stock Units is voluntary and occasional and does not create
any contractual or other right to receive future grants of Restricted Stock
Units, or benefits in lieu of Restricted Stock Units even if Restricted Stock
Units have been granted repeatedly in the past; (c) all decisions with respect
to future awards of Restricted Stock Units, if any, will be at the sole
discretion of the Company; (d) Participant’s participation in the Plan is
voluntary; (e) the Restricted Stock Units and the Shares and/or cash subject to
the Restricted Stock Units are extraordinary items that do not constitute
regular compensation for services rendered to the Company or the Employer, and
that are outside the scope of Participant’s employment contract, if any; (f) the
Restricted Stock Units and the Shares and/or cash subject to the Restricted
Stock Units are not intended to replace any pension rights or compensation;
(g) the Restricted Stock Units and the Shares and/or cash subject to the
Restricted Stock Units are not part of normal or expected compensation or salary
for any purposes, including, but not limited to, calculating any severance,
resignation, termination, redundancy, dismissal, or end of service payments,
bonuses, long-service awards, pension or retirement or welfare benefits or
similar payments and in no event should be considered as compensation for, or
relating in any way to, past services for the Company or the Employer; and (h)
in accepting this Award of Restricted Stock Units, Participant will be bound by
any clawback policy that the Company may adopt in the future.
 
10.                               Address for Notices.  Any notice to be given
to the Company under the terms of this Award Agreement will be addressed to the
Company, in care of its General Counsel at Shutterstock, Inc., 350 Fifth Avenue,
21st Floor, New York, NY 10118 or at such other address as the Company may
hereafter designate in writing.
 
11.                               Grant is Not Transferable.  Except to the
limited extent provided in Section 6, this grant and the rights and privileges
conferred hereby will not be transferred, assigned, pledged or hypothecated in
any way (whether by operation of law or otherwise) and will not be subject to
sale under execution, attachment or similar process.  Upon any attempt to
transfer, assign, pledge, hypothecate or otherwise dispose of this grant, or any
right or privilege conferred hereby, or upon any attempted sale under any
execution, attachment or similar process, this grant and the rights and
privileges conferred hereby immediately will become null and void.
 







--------------------------------------------------------------------------------




12.                               Binding Agreement.  Subject to the limitation
on the transferability of this grant contained herein, this Award Agreement will
be binding upon and inure to the benefit of the heirs, legatees, legal
representatives, successors and assigns of the parties hereto.
 
13.                               Additional Conditions to Payment of Stock.  If
at any time the Company will determine, in its discretion, that the listing,
registration or qualification of any Shares issuable hereunder upon any
securities exchange or under any state or federal law, or the consent or
approval of any governmental regulatory authority is necessary or desirable as a
condition to the payment of Shares to Participant (or his or her estate), such
payment will not occur unless and until such listing, registration,
qualification, consent or approval will have been effected or obtained free of
any conditions not acceptable to the Company.  Where the Company determines that
the delivery of the payment of any Shares will violate federal securities laws
or other applicable laws, the Company will defer delivery until the earliest
date at which the Company reasonably anticipates that the delivery of Shares
will no longer cause such violation.  The Company will make all reasonable
efforts to meet the requirements of any such state or federal law or securities
exchange and to obtain any such consent or approval of any such governmental
authority.  The Company shall not be obligated to pay any Shares pursuant to the
Restricted Stock Units at any time if the payment of Shares violates or is not
in compliance with any laws, rules or regulations of the United States or any
state or country.
 
Furthermore, the Company reserves the right to impose other requirements on
Participant’s participation in the Plan, on the Restricted Stock Units and on
any Shares acquired under the Plan, to the extent the Company determines it is
necessary or advisable in order to comply with local law or facilitate the
administration of the Plan, and to require Participant to sign any additional
agreements or undertakings that may be necessary to accomplish the foregoing. 
Furthermore, Participant understands that the laws of the country in which he or
she is resident at the time of grant or vesting of the Restricted Stock Units or
the holding or disposition of Shares (including any rules or regulations
governing securities, foreign exchange, tax, labor or other matters) may
restrict or prevent the payment of Shares or may subject Participant to
additional procedural or regulatory requirements he or she is solely responsible
for and will have to independently fulfill in relation to the Restricted Stock
Units or the Shares.  Notwithstanding any provision herein, the Restricted Stock
Units and any Shares and/or cash shall be subject to any special terms and
conditions or disclosures as set forth in any addendum for Participant’s country
(the “Country-Specific Addendum,” which forms part this Award Agreement).
 
14.                               Plan Governs.  This Award Agreement is subject
to all terms and provisions of the Plan.  In the event of a conflict between one
or more provisions of this Award Agreement and one or more provisions of the
Plan, the provisions of the Plan will govern.  Capitalized terms used and not
defined in this Award Agreement will have the meaning set forth in the Plan.
 
15.                               Administrator Authority.  The Administrator
will have the power to interpret the Plan and this Award Agreement and to adopt
such rules for the administration, interpretation and application of the Plan as
are consistent therewith and to interpret or revoke any such rules (including,
but not limited to, the determination of whether or not any Restricted Stock
Units have vested).  All actions taken and all interpretations and
determinations made by the Administrator in good faith will be final and binding
upon Participant, the Company and all other interested persons.  No member of
the Administrator will be personally liable for any action, determination or
interpretation made in good faith with respect to the Plan or this Award
Agreement.
 
16.                               Electronic Delivery and Language.  The Company
may, in its sole discretion, decide to deliver any documents related to
Restricted Stock Units awarded under the Plan or future Restricted Stock Units
that may be awarded under the Plan by electronic means or request Participant’s
consent to participate in the Plan by electronic means.  Participant hereby
consents to receive such documents by electronic delivery and agrees to
participate in the Plan through any on-line or electronic system established and
maintained by the Company or another third party designated by the Company.  If
Participant has received this Award Agreement, including appendices, or any
other document related to the Plan translated into a language other than
English, and the meaning of the translated version is different than the English
version, the English version will control.
 







--------------------------------------------------------------------------------




17.                               Captions.  Captions provided herein are for
convenience only and are not to serve as a basis for interpretation or
construction of this Award Agreement.
 
18.                               Agreement Severable.  In the event that any
provision in this Award Agreement will be held invalid or unenforceable, such
provision will be severable from, and such invalidity or unenforceability will
not be construed to have any effect on, the remaining provisions of this Award
Agreement.
 
19.                               Modifications to the Agreement.  This Award
Agreement constitutes the entire understanding of the parties on the subjects
covered.  Participant expressly warrants that he or she is not accepting this
Award Agreement in reliance on any promises, representations, or inducements
other than those contained herein.  Modifications to this Award Agreement may be
made in the manner, and to the extent, set forth in the Plan.
 
20.                               Data Privacy.  Participant hereby explicitly
and unambiguously consents to the collection, use and transfer, in electronic or
other form, of Participant’s personal data as described in this Award Agreement
by and among, as applicable, the Company and its affiliates for the exclusive
purpose of implementing, administering and managing Participant’s participation
in the Plan.  Participant understands that the Company and its affiliates may
hold certain personal information about Participant, including, but not limited
to, Participant’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in the Company or any affiliate,
details of all Restricted Stock Units or any other entitlement to shares of
stock awarded, canceled, exercised, vested, unvested or outstanding in
Participant’s favor, for the exclusive purpose of implementing, administering
and managing the Plan (“Personal Data”).  Participant understands that Personal
Data may be transferred to any third parties assisting in the implementation,
administration and management of the Plan, that these recipients may be located
in the United States, Participant’s country (if different than the United
States), or elsewhere, and that the recipient’s country may have different data
privacy laws and protections than Participant’s country.
 
For Participants located in the European Union, the following paragraph
applies:  Participant understands that he or she may request a list with the
names and addresses of any potential recipients of the Personal Data by
contacting Participant’s local human resources representative.  Participant
authorizes the recipients to receive, possess, use, retain and transfer the
Personal Data, in electronic or other form, for the purposes of implementing,
administering and managing Participant’s participation in the Plan, including
any requisite transfer of such Personal Data as may be required to a broker or
other third party with whom Participant may elect to deposit any Shares
received.  Participant understands that Personal Data will be held only as long
as is necessary to implement, administer and manage Participant’s participation
in the Plan.  Participant understands that he or she may, at any time, view
Personal Data, request additional information about the storage and processing
of Personal Data, require any necessary amendments to Personal Data or refuse or
withdraw the consents herein, without cost, by contacting in writing
Participant’s local human resources representative.  Participant understands
that refusal or withdrawal of consent may affect Participant’s ability to
participate in the Plan or to realize benefits from the Plan.  For more
information on the consequences of Participant’s refusal to consent or
withdrawal of consent, Participant understands that he or she may contact his or
her local human resources representative.
 
21                                  Foreign Exchange Fluctuations and
Restrictions.  Participant understands and agrees that the future value of the
underlying Shares is unknown and cannot be predicted with certainty and may
decrease.  Participant also understands that neither the Company, nor any
affiliate is responsible for any foreign exchange fluctuation between local
currency and the United States Dollar or the selection by the Company or any
affiliate in its sole discretion of an applicable foreign currency exchange rate
that may affect the value of the Restricted Stock Units or Shares received (or
the calculation of income or Tax-Related Items thereunder).  Participant
understands and agrees that any cross-border remittance made to transfer
proceeds received upon the sale of Shares must be made through a locally
authorized financial institution or registered foreign exchange agency and may
require the Participant to provide such entity with certain information
regarding the transaction.
 







--------------------------------------------------------------------------------




22.                               Amendment, Suspension or Termination of the
Plan.  By accepting this Award, Participant expressly warrants that he or she
has received an Award of Restricted Stock Units under the Plan, and has
received, read and understood a description of the Plan.  Participant
understands that the Plan is discretionary in nature and may be amended,
suspended or terminated by the Company at any time.
 
23.                               Governing Law.  This Award Agreement will be
governed by the laws of the State of New York, without giving effect to the
conflict of law principles thereof.  For purposes of litigating any dispute that
arises under this Award of Restricted Stock Units or this Award Agreement, the
parties hereby submit to and consent to the jurisdiction of the State of New
York, and agree that such litigation will be conducted in the courts of the
County of New York, New York, or the federal courts for the United States for
the Southern District of New York, and no other courts.
 
24.                               Language clause. The parties hereto have
expressly requested that this Agreement be drafted in English. Les parties ont
expressément convenu que cette entente soit rédigée en anglais.
 













